NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BEN BUFFALO,                                    No. 19-17401

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00248-RCC

 v.
                                                MEMORANDUM*
STATE OF ARIZONA, named as State of
Arizona, Attorney General; BOBBIE
WOOLLEY, State Trooper,

                Defendants-Appellees,

and

ARIZONA DEPARTMENT OF PUBLIC
SAFETY, named as Department of Public
Safety, Risk Management Division,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ben Buffalo appeals pro se from the district court’s summary judgment in

his diversity action alleging wrongful death claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment on Buffalo’s

negligence claims stemming from defendant Woolley’s conduct because Buffalo

failed to raise a genuine dispute of material fact as to whether defendants breached

an existing duty or were the proximate cause of Bryce Buffalo’s auto accident. See

Gipson v. Kasey, 150 P.3d 228, 230 (Ariz. 2007) (en banc) (setting forth elements

of a negligence claim under Arizona law); see also In re Oracle Corp. Secs. Litig.,

627 F.3d 376, 387 (9th Cir. 2010) (describing non-moving party’s burden to show

specific facts demonstrating existence of genuine disputes for trial).

      The district court did not err by deferring consideration of the summary

judgment motion without formally ruling on Buffalo’s request for additional time

to take discovery. See Fed. R. Civ. P. 56(d) (setting forth the district court’s

options upon a proper showing by the nonmovant that it cannot present facts

essential to justify its opposition to summary judgment); Qualls ex rel. Qualls v.

Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994) (setting forth standard of

review for district court’s failure to address a Rule 56(d) motion before granting

summary judgment; decision on a Rule 56(d) motion need not be explicitly stated).

                                           2                                       19-17401
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-17401